We concur in the judgment. The modification of the judgment is in line with the views announced in the Parkinson case. So far as "picketing" is concerned, while we are not prepared to hold that there may not be acts coming within that term as it is accepted and understood in labor disputes, that are entirely lawful and should not be enjoined, we believe that as to such "picketing" as is described in both findings and judgment in this case the views expressed in the opinion of the court are correct.